Petition for certiorari to the Court of Appeals to review the action of that court in reversing the judgment in the above-styled cause, reported in 86 So. 103. In the opinion of Presiding Judge Bricken, concurred in by Judge Merritt, it was held that —
"There is no evidence as to the exact amount that was due plaintiff for insurance, if anything was due, and there is no evidence as to whether the $50 that was paid plaintiff was more than the insurance or less than the insurance."
The writ prayed for is denied — a conclusion in which ANDERSON, C. J., and McCLELLAN, SAYRE, SOMERVILLE, GARDNER, and BROWN, JJ., concur; THOMAS, J., not sitting.
SAYRE, SOMERVILLE, GARDNER, and BROWN, JJ., express this opinion:
"Our judgment is that in the matter of the release the dissenting opinion of Samford, J., in the Court of Appeals, correctly states the law. However, the application of that law to the case in hand involves an inquiry of fact, and on such questions this court will not review the Court of Appeals. It results that the application for certiorari must be denied."
ANDERSON, C. J., and the writer entertain the view that the opinion of the Court of Appeals, by Presiding Judge Bricken, correctly interpreted and applied the principles of law as pronounced in B. R., L.  P. Co. v Jordan, 170 Ala. 530,54 So. 280, among other decisions in that line.
Writ denied. *Page 343